Case 17-20817-CMB       Doc 81    Filed 08/20/21 Entered 08/20/21 13:29:47    Desc Main
                                 Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Adrienne Ellis                                            CHAPTER 13
                           Debtor(s)
                                                          BKY. NO. 17-20817 CMB


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of M&T BANK and index same on the master
 mailing list.



                                             Respectfully submitted,

                                             /s/ Maria Miksich, Esquire
                                             Maria Miksich, Esquire
                                             Attorney I.D. No. 319383
                                             KML Law Group, P.C.
                                             BNY Mellon Independence Center
                                             701 Market Street, Suite 5000
                                             Philadelphia, PA 19106
                                             201-549-5366
                                             MMiksich@kmllawgroup.com
